723 N.W.2d 904 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald Ray SWANIGAN, Defendant-Appellant.
Docket No. 131449. COA No. 269270.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the application for leave to appeal the May 4, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the trial court for a hearing.